Citation Nr: 1542830	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for left ankle disability (claimed as residuals of multiple left ankle surgeries, including subtalar fusion and triple arthrodesis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1954 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the RO in Los Angeles, California.

In August 2010, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO).  In his May 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request in August 2014.  The Board finds that no further action is necessary in this regard.  See 38 C.F.R. § 20.704(e) (2014) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

This matter was previously before the Board in April 2015, at which time it was remanded for further development.  In accordance with the remand directives, the RO requested medical records from the Social Security Administration (SSA) and provided an examination.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 1976, the Veteran injured his left ankle when he fell from a ladder.
 
2.  In December 1977, the Veteran underwent left subtalar arthrodesis with bone graft of left iliac crest at a VA hospital.

3.  In February 1979, the Veteran underwent left ankle triple arthrodesis surgery at a VA hospital.

4.  In November 1979, the Veteran underwent excision of a neuroma of the left ankle at a VA hospital.
 
5.  Subsequent to VA treatment during the period 1977 to 1979, the Veteran has experienced pain and decreased range of motion of his left ankle.
 
6.  The record is negative for competent evidence that the Veteran's additional left ankle disability may be attributed to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation benefits for additional disability resulting from VA treatment of a left ankle injury are not warranted.  38 U.S.C.A. § 1151 (West 2015); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the appellant was provided notice in August 2008 correspondence, after which the RO readjudicated the claim.  The Veteran has not argued any prejudice occurred from inadequate notice.

In addition, pursuant to VA's duty to assist, VA obtained a medical opinion and associated with the Veteran's file his VA treatment records and available non-VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2015, the SSA informed VA that the Veteran's medical records are unavailable, as they were destroyed.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2015).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran underwent multiple left ankle surgeries at VA medical facilities in 1977, 1978, and 1979 to treat a left ankle injury that he sustained in January 1976 when he fell from a ladder.  In December 1977, the Veteran underwent left ankle fusion surgery at a VA hospital.  In February 1979, the Veteran underwent triple arthrodesis surgery for nonunion of the talus fracture at a VA hospital.  A March 1979 VA Form 10-65 ("Referral for Continuity of Patient Care") documents a diagnosis of incomplete fusion of left ankle fracture, status post February 1979 fusion of the left ankle.  Thereafter, in November 1979, the Veteran underwent excision of a neuroma of the left ankle.

A June 1980 orthopedic report notes that the Veteran experienced residual left ankle swelling, pain, and limited motion following his 1976 ankle fracture and VA surgical intervention in 1977 and 1978.  Current VA treatment records also document limited motion and chronic pain.  Specifically, an April 2013 treatment record notes that the Veteran has a history of left subtalar joint fusion for trauma with resulting lack of left ankle dorsiflexion.

In briefs dated August 2014 and March 2015, the Veteran asserted that his current left ankle condition developed as a result of VA care and that the recurrent need for surgery demonstrates that VA failed to provide adequate care in keeping with the expected medical standards.

In May 2015, a VA examiner provided an opinion regarding whether the Veteran sustained additional disability that may be attributed to an event not reasonably foreseeable, or VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.

With regard to the matter of additional disability, the examiner stated that it is impossible to state exactly what the Veteran's condition was both before his treatment for his 1976 injury and after that treatment.  In addition, the examiner stated that he is unable to conclude that the Veteran's inability to dorsiflex his ankle or toe are the result of VA treatment.  However, the examiner acknowledged that the Veteran's residuals from the treatment rendered are residual pain and decreased range of motion of the ankle.  Thus, giving the benefit of the doubt to the Veteran, the Board finds that the Veteran sustained additional disability in the form of pain and decreased range of motion.

Next, the examiner addressed whether the Veteran's additional disability was caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar.  To this point, the examiner reported that there is no evidence of gross negligence, and he cannot find evidence of negligence, carelessness, lack of proper skill, or error in judgment in the Veteran's course of diagnosis or treatment.  In support of these findings, the examiner reported that the Veteran obtained an incomplete subtalar fusion following his 1976 fracture, but he was an active smoker, which has been shown to markedly diminish bone healing and the ability to obtain a successful fusion.  In addition, the examiner noted that the Veteran's November 1979 neuroma excision is most likely unrelated to the Veteran's other injuries and the Veteran's assertion that he is unable to dorsiflex his great toe due to nerve surgery does not make sense anatomically.

Finally, the examiner opined that there is no additional disability that is present that a reasonable health care provider would not have anticipated.

The Board finds that the May 2015 examination and medical opinions are adequate because the examiner reviewed the Veteran's relevant medical history, performed a thorough clinical evaluation, and offered clear opinions regarding the relationship between the Veteran's current disability and his VA treatment.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the record is negative for competent evidence that the Veteran sustained additional disability as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.  Although the Veteran has asserted that compensation is warranted, the Board finds that he is not competent to provide evidence regarding matters as complex as determining what degree of care is expected of a reasonable healthcare provider, or whether certain side effects are expected results of treatment.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Accordingly, the appeal is denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for left ankle disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


